Citation Nr: 1505398	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-27 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of first and second degree burns on fingertips of bilateral hands.

3.  Entitlement to special monthly pension.

4.  Entitlement to an effective date earlier than September 22, 2009, for the award of nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to March 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2009 and January 2010 rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The reopened issues of entitlement to service connection for PTSD and entitlement to service connection for residuals of first and second degree burns on fingertips of bilateral hands, as well as entitlement to special monthly pension are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a September 1995 rating decision, the RO denied service connection for PTSD and service connection for residuals of first and second degree burns on fingertips of bilateral hands, and nonservice-connected pension; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.

2.  Evidence associated with the claims file since the September 1995 denial relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for PTSD and service connection for residuals of first and second degree burns on fingertips of bilateral hands.

3.  The Veteran's current application for nonservice-connected pension benefits was received on September 22, 2009.



CONCLUSIONS OF LAW

1.  The September 1995 RO decision, which denied the Veteran's claims of service connection for PTSD and service connection for residuals of first and second degree burns on fingertips of bilateral hands, and nonservice-connected pension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received to reopen the claim of service connection for residuals of first and second degree burns on fingertips of bilateral hands disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  The criteria for an effective date earlier than September 22, 2009, have not been met, for the grant of entitlement to nonservice-connected pension benefits.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopening Previously Denied Claims of Service Connection

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claims of service connection for PTSD and service connection for residuals of first and second degree burns on fingertips of bilateral hands were denied by the RO in a September 1995 rating decision.  The evidence of record at the time of the September 1995 decision consisted of service treatment records and VA medical records.  The RO denied the claims and the Veteran was informed of that decision and of his appellate rights in a letter from the RO that month.  The Veteran did not file a notice of disagreement with the decision, nor was any new and material evidence received during the remainder of the appeal period.  The September 1995 rating decision is therefore, final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In September 2009, the Veteran submitted the instant request to reopen the claims of for an acquired psychiatric disorder and service connection for residuals of first and second degree burns on fingertips of bilateral hands.

The evidence associated with the claims file since the September 1995 rating action includes VA treatment records and a private treatment record.  This evidence is "new" because it was not previously submitted to agency decision makers.

Regarding the claim for an acquired psychiatric disorder, a treatment record dated in July 2009 shows that the Veteran had been diagnosed with anxiety, not otherwise specified (rule out PTSD).  The Veteran noted having nightmares related to an injury suffered in the military which he believed led to his current pain symptoms in his hands.  

The Board finds that this evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for PTSD.  In the September 1995 rating decision, the RO denied the Veteran's claim because there was no confirmed diagnosis of PTSD.  However, there is a current diagnosis of an anxiety disorder and a reference to ruling out PTSD.  Thus, having found that new and material evidence has been added to the record, the Veteran's claim of service connection for an acquired psychiatric disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.

Regarding the claim of service connection for residuals of first and second degree burns on fingertips of bilateral hands, an October 2009 VA treatment record shows that the Veteran complained of bilateral hand pain and numbness and indrawing of the outer two fingers.  The impression provided was hand pain and nerve symptoms.  A February 2010 VA treatment note shows that the Veteran had bilateral hand deformity.  A private treatment record dated April 2010 shows an impression of generalized acquired sensory neuropathy.  In addition, the Veteran states that he received nerve damage in his hands while in service, which have caused his hands to be deformed.  

The Board finds that this evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for residuals of first and second degree burns on fingertips of bilateral hands.  In the September 1995 rating decision, the RO denied the Veteran's claim because there were no permanent residuals or chronic disability shown.  Thus, having found that new and material evidence, to include the Veteran's statements and private and VA medical treatment records, has been added to the record, the Veteran's claim of service connection for residuals of first and second degree burns on fingertips of bilateral hands is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.

II. Earlier Effective Date for Nonservice-Connected Pension

Generally, the assignment of effective dates of VA awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for pension "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of a pension claim based on an original claim or a claim reopened after final disallowance will be "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The effective date for pension claims received on or after October 1, 1984, is the date of receipt of the claim, unless, within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the Veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled.  See 38 C.F.R. § 3.400(b)(1)(ii)(A)-(B). 

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2014).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  

The Veteran seeks entitlement to an effective earlier than September 22, 2009, for the grant of nonservice-connected disability pension.  He contends that the proper effective date is in August 1989 because that is when VA should have deemed him unemployable.  He essentially contends that he was unable to work since that time due to the claimed residuals of first and second degree burns on fingertips of the bilateral hands. 

The Board notes that the Veteran's submitted a claim for nonservice-connected pension in January 1995.  Similar to the service connection claims addressed above, this pension claim was denied in a September 1995 rating decision by the RO.  The Veteran did not file a notice of disagreement with the decision or submit new and material evidence within a year of the notification.  Therefore, the September 1995 rating decision became final as to this claim, too.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond, 659 F.3d at 1367-68; Buie, 24 Vet. App. at 251-52.

The Veteran submitted a new application for benefits, including a claim for entitlement to nonservice-connected pension, which was received on September 22, 2009.  Between the September 1995 denial and the September 2009 application, the only correspondence from the Veteran consisted of October 1997 and November 1998 statements.  The Veteran provided general commentary and a new mailing address.  There was no indication, even with a sympathetic reading of the correspondence, that a claim for nonservice-connected pension was being submitted.  

In the November 2009 rating decision, the RO granted the claim, effective September 22, 2009.  Applying 38 U.S.C.A. § 5110, the earliest effective date is date of receipt of claim, here, September 22, 2009.  Applying 38 C.F.R. § 3.400, the earliest effective date is date entitlement arose or date of claim, whichever is later.  The Board finds that the RO has granted the earliest effective date possible based upon the facts in this case and the law and regulations based on the date of receipt of claim.

Therefore, entitlement to an effective date prior to September 22, 2009, for the grant of nonservice-connected pension benefits is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.  See 38 U.S.C.A. 5107(b) (2014); 38 C.F.R. § 3.102 (2014) Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

As new and material evidence has been received, the claim of service connection for PTSD is reopened and to this limited extent, the appeal is granted.

As new and material evidence has been received, the claim of service connection for residuals of first and second degree burns on fingertips of bilateral hands is reopened and to this limited extent, the appeal is granted.

An effective date earlier than September 22, 2009, for the grant of nonservice-connected pension benefits is denied.


REMAND

The Board finds that additional development is needed in this case for the claims remaining on appeal. 

With regards to the Veteran's reopened claim of service connection for PTSD, given that he may have a psychiatric disorder other than the specifically claimed PTSD, the reopened claim is best characterized more broadly as one for a psychiatric disorder, to include PTSD.  The Veteran's service treatment record dated in August 1973 shows that the Veteran complained of being nervous.  The impression provided was frustration and anxiety.  A July 2009 VA treatment record shows that the Veteran has been diagnosed with anxiety, not otherwise specified.  The Veteran has not been afforded a VA examination to determine whether his he has PTSD, or another psychiatric disorder, that is related to his active duty service.  Accordingly, a VA examination is necessary to decide this claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regards to the Veteran's claim service connection for residuals of first and second degree burns on fingertips of bilateral hands, the Veteran's service treatment records dated in July 1973 reveal that he was diagnosed with first and second degree burns on fingertips of bilateral hands.  A February 2010 VA treatment note shows that the Veteran had bilateral hand deformity.  A private treatment record dated April 2010 shows an impression of generalized acquired sensory neuropathy.  The Veteran stated that his first and third digits began tingling and feeling numb in 1985.  Nevertheless, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed residuals of first and second degree burns on fingertips of bilateral hands.  Accordingly, a VA examination is necessary to decide this claim.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

As the special monthly pension claim, on remand, the Veteran should be afforded a VA examination to assist in determining whether he is in need of aid and attendance, or is housebound.

Finally, any updated VA treatment records should be obtained on remand.

Accordingly, these claims are REMANDED for the following actions:

1.  Obtain the Veteran's more recent VA treatment records (since 2010) and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA mental health examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

A diagnosis of PTSD must be ruled in or out.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder (to include, but not limited to anxiety) had its onset during service or is otherwise causally related to service.  

All findings and conclusions should be supported by a complete rationale. 

3.  Schedule the Veteran for VA examination, by an examiner with the appropriate expertise, to determine the nature and etiology of any residuals of burns to the fingers of his bilateral hands.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has any residuals sustained from burns to the fingers in service.

All findings and conclusions should be supported by a complete rationale. 

4.  Schedule the Veteran for a VA examination with a clinician with the expertise to determine if the Veteran has a need for regular aid and attendance or is housebound.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the individual designated to examine the Veteran.  The examiner should provide an opinion as to the medical probabilities that the Veteran's service-connected disabilities result in physical or mental impairment that render him so helpless as to require the regular aid and attendance of another person or result in the Veteran being confined to his house (or ward or clinical areas, if institutionalized) or immediate premises.  All opinions should be set forth in detail and explained in the context of the record.

5.  Finally, readjudicate the issues remaining on appeal, to include entitlement to special monthly pension.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


